DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 07/29/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flex feature” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, in this case, paragraph 0070, where the flex feature is more flexible than another portion of the tray or packaging system, and is generally flexible.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “rigid distal portion” and "rigid" is a relative term and it is unclear what constitutes a rigid distal portion is since such relative value or comparisons are unknown in the claims. For the purpose of examination, a container that has a shape and capable of maintaining that shape is considered to be “rigid.” Clarification is respectfully requested.
Claim 1 recites the limitation “distal portion” and "distal" is a relative term and it is unclear what constitutes a distal portion is since such relative value or comparisons and frame of reference are unknown in the claims. For the purpose of examination, a portion that is away from the unloading handles are considered to be the “distal portion” Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoermer (US 6,010,462).

1: Stoermer teaches a packaging system (system shown in Figures 13-18) comprising: a tray (tray portion, comprising 202a and 202b) comprising: a rigid distal portion (distal portion, at 218/203, Figure 16, capable of maintaining its shape); opposed unloading handles (handles 206, 205 and 230, Figure 13); and a flex feature allowing the unloading handles to move relative to the rigid distal portion (flex feature interpreted as a flexible portion, hinge portion 208, capable of being flexed/bent, and permits the handle portion 206 to flex, relative to the distal portion at 218/203).

2: Stoermer teaches the claimed invention as discussed above for Claim 1 and Stoermer further teaches that the flex feature is flexible (see Figure 18 where the hinge 208 is bent/flexed to permit the extraction of 212).

3: Stoermer teaches the claimed invention as discussed above for Claim 1 and Stoermer further teaches that the tray comprises: a first tray half; and a second tray half (first half 202a and second half 202b).

4: Stoermer teaches the claimed invention as discussed above for Claim 1 and Stoermer further teaches that the rigid distal portion comprises a rigid distal portion of the first tray half coupled to a rigid distal portion of the second tray half (218 coupled to 203, which are less flexible 208 or 207).

6: Stoermer teaches the claimed invention as discussed above for Claim 1 and Stoermer further teaches that the first tray half comprises a first unloading handle of the unloading handles and the second tray half comprises a second unloading handle of the unloading handles (first half 202a, handle at 206 and second half 202b and handle comprising 205 and 230).

8: Stoermer teaches the claimed invention as discussed above for Claim 1 and Stoermer further teaches that a medical device within a cavity of the tray (medical device, swab 212).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoermer (US 6,010,462) in view of Scovell (US 2014/0131369).

9: Stoermer teaches the claimed invention as discussed above for Claim 8 except a pouch within the cavity, the medical device being within the pouch.
Scovell teaches that a medical device 10, is inserted within an inner packaging/pouch 102, which is deposited within an outer packing 106, in order to stabilize the medical device to prevent or minimize movement of the medical device within inside the package.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoermer such that a pouch was provided to enclose the medical device in order to stabilize the medical device to prevent or minimize movement of the medical device within inside the package, as taught by Scovell (paragraph 0004).

10: Stoermer-Scovell teaches the claimed invention as discussed above for Claim 9 and the modified Stoermer-Scovell further teaches the cavity has a profile that matches a profile of the pouch and the profile of the pouch matches a profile of the medical device.
Scovell teaches (see Figure 1A and 1B) the inner packaging 102 matches the medical device, in the elongated direction, and the outer package 106 also in the longitudinal direction and Stoermer teaches in Figure 13 where 202a matches in the elongated direction of 212.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoermer such that the cavity has a profile that matches a profile of the pouch and the profile of the pouch matches a profile of the medical device in order to stabilize the medical device to prevent or minimize movement of the medical device within inside the package, as taught by Scovell (paragraph 0004).

Allowable Subject Matter
Claims 5, 7, and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735